Name: 97/665/EC: Commission Decision of 29 September 1997 amending Decision 97/85/EC recognizing that the production of certain quality wines produced in specified regions in Spain, by reason of their qualitative characteristics, is far from able to satisfy demand (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cultivation of agricultural land;  beverages and sugar;  Europe;  agricultural activity;  farming systems;  agricultural structures and production
 Date Published: 1997-10-14

 Avis juridique important|31997D066597/665/EC: Commission Decision of 29 September 1997 amending Decision 97/85/EC recognizing that the production of certain quality wines produced in specified regions in Spain, by reason of their qualitative characteristics, is far from able to satisfy demand (Only the Spanish text is authentic) Official Journal L 280 , 14/10/1997 P. 0015 - 0016COMMISSION DECISION of 29 September 1997 amending Decision 97/85/EC recognizing that the production of certain quality wines produced in specified regions in Spain, by reason of their qualitative characteristics, is far from able to satisfy demand (Only the Spanish text is authentic) (97/665/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1417/97 (2), and in particular Article 6 (4) thereof,Whereas, in accordance with Article 6 (1) of Regulation (EEC) No 822/87, all new planting of vines is prohibited until 31 August 1998; whereas, however, there is provision for Member States to grant authorization for new vine planting for the 1996/97 and 1997/98 wine years for areas intended for the production of:- quality wines produced in specified regions (quality wines psr), and- table wines designated as one of the following: 'Landwein`, 'vin de pays`, 'indicazione geografica tipica`, 'vino de la tierra`, 'vinho regional`, 'regional wine`, etc.,for which the Commission has recognized that production, by reason of their qualitative characteristics, is far from able to satisfy demand;Whereas requests for the application of that provision for certain quality wines psr were submitted by the Spanish Government on 3 December 1996; whereas Commission Decision 97/85/EC (3) was adopted in response to that request;Whereas a further request was made on 26 June 1997 for 245 ha; whereas that request exhausts the authorized area available for new planting;Whereas examination of the requests has shown that the quality wines psr in question meet the necessary conditions; whereas the limit of 3 615 ha laid down in Regulation (EEC) No 822/87 has not been exceeded;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 97/85/EC is hereby replaced by the Annex to this Decision.Article 2 This Decision is addressed to the Kingdom of Spain.Done at Brussels, 29 September 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 27. 3. 1987, p. 1.(2) OJ L 196, 24. 7. 1997, p. 10.(3) OJ L 27, 30. 1. 1997, p. 35.ANNEX >TABLE>